DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 04/01/2021 for application number 16/863,369. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1 and 3-13 are presented for examination. Claim 2 is currently canceled. 

Response to Arguments
Argument 1, Applicant argues that the combination of Takahashi and Westerman do not teach the newly amended portion to the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found rejection to be applied using the same art. 
Examiner note, The combination of Takahashi and Westerman teach all of the limitations of the independent claims as previously and currently recited. Takahashi teaches a camera that changes the focus area when a user moves the focus region on an image. The focus area is mapped to an icon that mirrors the movement of the changes. The display for the icon is only displayed upon starting the movement for changing the focus area (i.e. correspondence relationship). Therefore, the combination of Takahashi and Westerman teach all of the limitations of the independent claims. 

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  Claims 3 and 6 recite a dependency on canceled claim 2. Examiner is currently interpreting the claims as depending from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0278217 A1) in view of Westerman et al. (US 2008/00367443 A1).

Regarding claim 1, An imaging device [Fig. 1, (100), Para. 16, camera device] comprising: 
a touch display [Fig. 2, (70a), Para. 17, touch panel]; and 
a processor [Fig. 2, (50), Para. 23, system control unit] configured to: 
display an enlarged image obtained by enlarging a partial region of a captured image in a case where the captured image is reproduced and displayed on the touch display [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, displaying an image for manipulation (i.e. enlargement and panning)], move an enlargement display region, which is a partial region of the captured image to be displayed as the enlarged image, into a region of the captured image in response to a Figs. 3, 4C, (S314-S315), Paras. 60-61, user moves (i.e. panning) the focus area via touch inputs], and display a guide frame composed of an outer frame indicating the region of the captured image and an inner frame indicating the enlargement display region on the touch display in addition to the enlarged image [Fig. 4, (406), Para. 49, icon is displayed to indicate a focus area, black area (i.e. outer window) is entire image, white portion (i.e. inner window) indicates size and position currently displayed]; and 
decide the movement direction in the region of the captured image based on the correspondence relationship in a case where the gesture operation is performed [Figs. 3, 4B-C, (S314-S315), Paras. 60-61, user manipulating the image to alter the focus region], 
wherein the processor moves the enlargement display region in the decided movement direction [Figs. 3, 4B-C, (S314-S315), Paras. 60-61, after user manipulation, displaying the new focus region]; and
wherein the processor moves the inner frame with respect to the outer frame according to the movement of the enlargement display region in a state where a display position of the outer frame in the touch display is fixed [Fig. 4C, Para. 61, icon 406 changes depending on the focus area (i.e. inner window moves to new focus location while outer window remains static)], and 
switches between display and non-display of the guide frame according to the correspondence relationship [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is not displayed until user manipulation to enlarging/panning the image].


However, Westerman teaches receive a setting instruction for a correspondence relationship between an operation direction of the gesture operation and a movement direction of the enlargement display region [Figs. 29A-29G, Paras. 166-176, select settings for setting gestures to functions within different applications]; and set the correspondence relationship in response to the setting instruction [Figs. 29A-29G, Paras. 166-176, setting a gesture type to one or more functions].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image device and touch interface of Takahashi and incorporate the gesture mapping to functions for a touch interface of Westerman to allow the system to set different gesture types and directions to different functions.
A person having ordinary skill in the art would have been motivated to modify and include the gesture mapping to functions for a touch interface to allow the user to use multipoint gestures within application having different functions associated, creating an efficient and user friendly interface and system [Paras. 27-28 of Westerman].

Regarding claim 2, CANCELED

Regarding claim 3, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. Takahashi further teaches wherein the processor displays the guide frame in a case of the correspondence relationship in which the operation direction matches the movement direction, and does not display the guide frame in a case of the correspondence relationship in which the operation direction is different from the movement direction [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is not displayed until user manipulation to enlarging/panning the image, icon 406 is displayed while user is manipulating the displayed image].

Regarding claim 4, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. Takahashi further teaches wherein: the processor receives an instruction to perform display or non-display of the guide frame [Figs. 3, 4B, (S314), Para. 60, user input to manipulate the displayed image], moves the inner frame with respect to the outer frame according to the movement of the enlargement display region in a state where a display position of the outer frame in the touch display is fixed [Figs. 3, 4C, (S315), Para. 61, displaying icon 406 while changing the location of the inner window with respect to the location of the focus region of the image], and switches between the display and the non-display of the guide frame according to the instruction to perform the display or non-display of the guide frame [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is not displayed until user manipulation to enlarging/panning the image].

Regarding claim 5, Takahashi as modified by Westerman teaches all of the limitations of claim 4 as described above. Takahashi further teaches wherein the processor receives an Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is displayed while user is manipulating the displayed image], and receives an instruction to perform the non-display of the guide frame as the setting instruction for the correspondence relationship in which the operation direction is different from the movement direction [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is not displayed after user manipulation enlarging/panning the image is complete].

Regarding claim 7, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. Takahashi further teaches wherein the processor switches the display of the guide frame, according to the correspondence relationship, between an inner frame movement type in which a display position of the outer frame in the touch display is fixed and the inner frame is moved with respect to the outer frame according to the movement of the enlargement display region and an outer frame movement type in which a display position of the inner frame in the touch display is fixed and the outer frame is moved with respect to the inner frame according to the movement of the enlargement display region [Figs. 3, 4B-C, (S314-S315), Paras. 60-61, user inputs alter the display of icon 406, the inner window changes its location relative to the outer window based on the change in position of the focus area of the image].

Regarding claim 8, Takahashi as modified by Westerman teaches all of the limitations of claim 7 as described above. Takahashi further teaches wherein the processor sets the inner frame movement type in a case of the correspondence relationship in which the operation Figs. 3, 4B-C, (S314-S315), Paras. 60-61, inner window moves with respect to user manipulation and outer window does not move with respect to user manipulation].

Regarding claim 10, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. Takahashi further teaches further comprising: a direction instruction key [Fig. 1, (74a-d), Para. 19, direction keypad], wherein the processor moves the enlargement display region in a direction that matches a direction as instructed by the direction instruction key, and moves the inner frame with respect to the outer frame according to the movement of the enlargement display region in a state where the display position of the outer frame in the touch display is fixed [Figs. 5D, 6D, Para. 76, similar to Figs. 4C-D, the inner window of the icon 406 moves with respect to the user input, this time using the direction keypad buttons 74a-d].

Regarding claim 11, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. Takahashi further teaches wherein the gesture operation includes at least one of a swipe operation in which a finger is brought to touch the touch display, is slowly moved in a certain direction, and then is released from the touch display [Para. 42, drag or swipe user input], or a flick operation in which a finger is brought to touch the touch display and is quickly swept in a certain direction to be released from the touch display [Para. 42, flick user input].

Regarding claim 12, Takahashi teaches an operation method of an imaging device including a touch display, the method comprising: 
a display control step of displaying an enlarged image obtained by enlarging a partial region of a captured image in a case where the captured image is reproduced and displayed on the touch display [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, displaying an image for manipulation (i.e. enlargement and panning)], move an enlargement display region, which is a partial region of the captured image to be displayed as the enlarged image, into a region of the captured image in response to a gesture operation performed by a finger of a user touching the touch display [Figs. 3, 4C, (S314-S315), Paras. 60-61, user moves (i.e. panning) the focus area via touch inputs], and display a guide frame composed of an outer frame indicating the region of the captured image and an inner frame indicating the enlargement display region on the touch display in addition to the enlarged image [Fig. 4, (406), Para. 49, icon is displayed to indicate a focus area, black area (i.e. outer window) is entire image, white portion (i.e. inner window) indicates size and position currently displayed]; and 
a deciding step of deciding the movement direction in the region of the captured image based on the correspondence relationship in a case where the gesture operation is performed [Figs. 3, 4B-C, (S314-S315), Paras. 60-61, user manipulating the image to alter the focus region], 
wherein the processor moves the enlargement display region in the decided movement direction decided in the deciding step [Figs. 3, 4B-C, (S314-S315), Paras. 60-61, after user manipulation, displaying the new focus region]; and 
the inner frame is moved with respect to the outer frame according to the movement of the enlargement display region in a state where a display position of the outer frame in the touch display is fixed [Fig. 4C, Para. 61, icon 406 changes depending on the focus area (i.e. inner window moves to new focus location while outer window remains static)], and 
the guide frame is switched between display and non-display according to the correspondence relationship [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is not displayed until user manipulation to enlarging/panning the image].

But, Takahashi does not explicitly teach a reception step of receiving a setting instruction for a correspondence relationship between an operation direction of the gesture operation and a movement direction of the enlargement display region; and a setting step of setting the correspondence relationship in response to the setting instruction. 
However, Westerman teaches receive a reception step of receiving a setting instruction for a correspondence relationship between an operation direction of the gesture operation and a movement direction of the enlargement display region [Figs. 29A-29G, Paras. 166-176, select settings for setting gestures to functions within different applications]; and a setting step of setting the correspondence relationship in response to the setting instruction [Figs. 29A-29G, Paras. 166-176, setting a gesture type to one or more functions].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image device and touch interface of Takahashi and incorporate the gesture mapping to functions for a touch interface of Westerman to allow the system to set different gesture types and directions to different functions.
A person having ordinary skill in the art would have been motivated to modify and include the gesture mapping to functions for a touch interface to allow the user to use multipoint Paras. 27-28 of Westerman].

Regarding claim 13, Takahashi teaches a non-transitory computer readable medium for storing a computer-executable program for an imaging device including a touch display, the computer-executable program causing a computer to execute: 
a display control function of displaying an enlarged image obtained by enlarging a partial region of a captured image in a case where the captured image is reproduced and displayed on the touch display [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, displaying an image for manipulation (i.e. enlargement and panning)], move an enlargement display region, which is a partial region of the captured image to be displayed as the enlarged image, into a region of the captured image in response to a gesture operation performed by a finger of a user touching the touch display [Figs. 3, 4C, (S314-S315), Paras. 60-61, user moves (i.e. panning) the focus area via touch inputs], and display a guide frame composed of an outer frame indicating the region of the captured image and an inner frame indicating the enlargement display region on the touch display in addition to the enlarged image [Fig. 4, (406), Para. 49, icon is displayed to indicate a focus area, black area (i.e. outer window) is entire image, white portion (i.e. inner window) indicates size and position currently displayed]; and 
a deciding function of deciding the movement direction in the region of the captured image based on the correspondence relationship in a case where the gesture operation is performed [Figs. 3, 4B-C, (S314-S315), Paras. 60-61, user manipulating the image to alter the focus region], 
Figs. 3, 4B-C, (S314-S315), Paras. 60-61, after user manipulation, displaying the new focus region]; and
wherein the processor moves the inner frame with respect to the outer frame according to the movement of the enlargement display region in a state where a display position of the outer frame in the touch display is fixed [Fig. 4C, Para. 61, icon 406 changes depending on the focus area (i.e. inner window moves to new focus location while outer window remains static)], and 
switches between display and non-display of the guide frame according to the correspondence relationship [Figs. 3, 4A-B, (S304-S305), Paras. 48-49, icon 406 is not displayed until user manipulation to enlarging/panning the image].

But, Takahashi does not explicitly teach a reception function of receiving a setting instruction for a correspondence relationship between an operation direction of the gesture operation and a movement direction of the enlargement display region; and a setting function of setting the correspondence relationship in response to the setting instruction. 
However, Westerman teaches receive a reception function of receiving a setting instruction for a correspondence relationship between an operation direction of the gesture operation and a movement direction of the enlargement display region [Figs. 29A-29G, Paras. 166-176, select settings for setting gestures to functions within different applications]; and a setting function of setting the correspondence relationship in response to the setting instruction [Figs. 29A-29G, Paras. 166-176, setting a gesture type to one or more functions].


A person having ordinary skill in the art would have been motivated to modify and include the gesture mapping to functions for a touch interface to allow the user to use multipoint gestures within application having different functions associated, creating an efficient and user friendly interface and system [Paras. 27-28 of Westerman].

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2017/0278217 A1) in view of Westerman et al. (US 2008/00367443 A1) and further in view of Shinozaki et al. (US 2013/0181932 A1).

Regarding claim 6, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. But, neither Takahashi nor Westerman explicitly teach wherein the processor displays a first warning image for inquiring whether or not the non-display of the guide frame is allowed on the touch display in a case where the guide frame is not displayed.
However, Shinozaki teaches wherein the processor displays a first warning image for inquiring whether or not the non-display of the guide frame is allowed on the touch display in a case where the guide frame is not displayed [Figs. 4-5, Paras. 61-41, displaying a notification to the user about the inputs received (i.e. confirmation of inputs)].


A person having ordinary skill in the art would have been motivated to modify and include the confirmation of user inputs to allow the user to review inputs made prior to continuing, creating an efficient and user friendly interface.

Regarding claim 9, Takahashi as modified by Westerman teaches all of the limitations of claim 1 as described above. But, neither Takahashi nor Westerman explicitly teach wherein the processor displays a second warning image for inquiring whether or not a setting in which the operation direction matches the movement direction is allowed on the touch display in a case where the processor receives the setting instruction for the correspondence relationship in which the operation direction matches the movement direction.
However, Shinozaki teaches wherein the processor displays a second warning image for inquiring whether or not a setting in which the operation direction matches the movement direction is allowed on the touch display in a case where the processor receives the setting instruction for the correspondence relationship in which the operation direction matches the movement direction [Fig. 6, Paras. 12-18, displaying a notification of incorrect inputs by the user].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image device and touch interface of Takahashi and incorporate the input confirmation of Shinozaki to allow the system to confirm the inputs received by a user.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179